Exhibit 10.53

 

Pursuant to 17 CFR 240.24b-2, confidential information (indicated by [***]) has
been omitted and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

 

Execution Version

 

 

MILESTONE AGREEMENT

 

dated as of February 18, 2005

 

 

among

 

 

INDEPENDENCE AIR, INC.,
as Lessee,

 

FLYi, INC.,

as Guarantor,

 

and

 

the BENEFICIARIES
identified on Schedule I hereto

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

 

 

 

 

Section 1.1

Definitions

 

Section 1.2

Interpretive Provisions

 

 

 

 

ARTICLE II

TRIGGER EVENTS

 

 

 

 

Section 2.1

Trigger Events.

 

Section 2.2

Information Deliverables.

 

Section 2.3

Reconciliation Events.

 

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

 

 

 

Section 3.1

Representations and Warranties

 

 

 

 

ARTICLE IV

INDEMNITY

 

 

 

 

Section 4.1

Indemnity Obligation

 

Section 4.2

Expenses

 

 

 

 

ARTICLE V

MISCELLANEOUS PROVISIONS

 

 

 

 

Section 5.1

Binding on Successors and Assigns; Assignment of Agreement; Mergers, Sales of
Assets, Etc.

 

Section 5.2

Amendments, etc

 

Section 5.3

Notices

 

To Lessee:

Independence Air, Inc.

 

 

45200 Business Court, Suite 100

 

Section 5.4

No Waiver; Remedies

 

Section 5.5

Severability

 

Section 5.6

Entire Agreement

 

Section 5.7

Counterparts

 

Section 5.8

Governing Law; Submission to Jurisdiction; Venue.

 

Section 5.9

WAIVER OF TRIAL BY JURY

 

 

 

 

Schedule I

–

Beneficiaries

 

Schedule II

–

IA Leases

 

 

--------------------------------------------------------------------------------


 

MILESTONE AGREEMENT

 

THIS MILESTONE AGREEMENT (this “Agreement”), dated as of February 18, 2005, is
among INDEPENDENCE AIR, INC. (an “Obligor” or “Lessee”); FLYi, INC. (an
“Obligor” or “Guarantor” and together with Lessee, the “Obligors”); and each of
the BENEFICIARIES identified on Schedule I hereto and such other Beneficiaries
as may from time to time be party hereto.

 

W I T N E S S E T H:

 

WHEREAS, the Obligors, General Electric Capital Corporation (“GECC”) and the
other Beneficiaries, and certain other parties are concurrently herewith
entering into a series of IA Lease Amendments (as defined in Section 1.1);

 

WHEREAS, as a condition to GECC and the other Beneficiaries entering into the IA
Lease Amendments, the Obligors are required to execute and deliver this
Agreement; and

 

WHEREAS, it is in the best interests of the Obligors to execute this Agreement
inasmuch as the Obligors will derive substantial direct and indirect benefits
from the IA Lease Amendments;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 


ARTICLE I


 


DEFINITIONS


 


SECTION 1.1             DEFINITIONS.  IN ADDITION TO THE TERMS DEFINED IN THE
INTRODUCTORY PARAGRAPHS TO THIS AGREEMENT, THE TERMS SET OUT BELOW HAVE THE
FOLLOWING MEANINGS WHEN USED IN THIS AGREEMENT, INCLUDING IN THE INTRODUCTORY
PARAGRAPHS:


 

“Affiliate” means, with respect to any person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person. 
For purposes of this definition, “control” means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities or by contract
or otherwise and “controlling,” “controlled by” and “under common control with”
have correlative meanings.

 

“Applicable Beneficiary” means with respect to each Original Selected Lease, the
Beneficiary that is the Owner Participant (as defined in such Original Selected
Lease).

 

“Applicable Law”  means all applicable laws, statutes, treaties, rules, codes,
ordinances, regulations, permits, certificates, and orders, all binding
interpretations thereof, and all requirements and mandatory conditions of
licenses and permits, of any Governmental Authority, and judgments, decrees,
injunctions, writs, orders, or like action of any court,

 

--------------------------------------------------------------------------------


 

arbitrator or other administrative, judicial or quasi-judicial tribunal or
agency of competent jurisdiction.

 

“Applicable Loan Participants” means with respect to each Original Selected
Lease, the Person or Persons that are the Loan Participants (as defined in such
Original Selected Lease).

 

“Beneficiary” means, individually or collectively, as the context requires, each
GE Affiliate that is now or hereafter becomes an Owner Participant (as
respectively defined in each IA Lease), including, without limitation, each of
the Beneficiaries identified on Schedule I, but only if and so long as such
Beneficiary is a GE Affiliate.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in New York City, New York are authorized or required by law to close.

 

“Cash” means (i) as of any Date of Determination, the amount of “cash and cash
equivalents” and “short-term investments” included as such under current assets
on the consolidated balance sheet of Lessee and Guarantor as of such Date of
Determination prepared in accordance with GAAP and delivered in accordance with
Section 2.2 and (ii) as of any Date of Reconciliation, the amount of “cash and
cash equivalents” and “short-term investments” included as such under current
assets on the consolidated balance sheet of Lessee and Guarantor as of such Date
of Reconciliation prepared in accordance with GAAP and delivered in accordance
with Section 2.3.  For avoidance of doubt, “Cash” shall not include any cash,
cash equivalent or short-term investment which constitutes collateral for any
obligation, or which is subject to any reserve requirement or restrictive
covenant, or which is committed for any particular purpose, or which otherwise
is included as “restricted cash” on such balance sheet.

 

“Cut-off Date” has the meaning set forth in Section 2.1(a).

 

“Date of Determination” means the last day of each Test Month.

 

“Date of Recalculation” means, with respect to each Date of Reconciliation, the
later of the date that the Lessee delivers to the Beneficiaries (i) the
officer’s certificate required to be provided to the Beneficiaries in accordance
with Section 2.3 with respect to such Date of Reconciliation and (ii) the
financial statements and Form 10-K or 10-Q, as the case may be, required to be
provided to the Beneficiaries in accordance with the applicable IA Lease
Documents with respect to such Date of Reconciliation.

 

“Date of Reconciliation” means the Date of Determination that occurs in each of
the following Test Months:  (i) June 2005, (ii) September 2005, (iii) December
2005 and (iv) March 2006.

 

“EBITDAR” means with respect to Lessee for any period, an amount equal to the
sum of (a) operating income of Lessee for such period (excluding one-time and
non-recurring charges or gains), (b) depreciation expense of Lessee for such
period, (c) amortization expense of Lessee for such period, (d) wage or other
non-cash expense associated with the expensing of stock options for such period
and (e) aircraft rental expense of Lessee during such period.

 

2

--------------------------------------------------------------------------------


 

“EBITDAR Margin” means (i) as of any Date of Determination, the fraction
(expressed as a percentage), the numerator of which is EBITDAR of Lessee for the
period of three consecutive calendar months most recently ended on such Date of
Determination, and the denominator of which is Lessee’s Passenger Revenue for
such period, in each case as determined by reference to the information provided
to the Beneficiaries in accordance with Section 2.2 and (ii) as of any Date of
Reconciliation, the fraction (expressed as a percentage), the numerator of which
is EBITDAR of Lessee for the period of three consecutive calendar months most
recently ended on such Date of Reconciliation, and the denominator of which is
Lessee’s Passenger Revenue for such period, in each case as determined by
reference to the information provided to the Beneficiaries in accordance with
Section 2.3.

 

“Existing Early Termination Agreement” means that certain Omnibus Amendment
Agreement dated as of February 11, 2005, among Lessee, certain of the
Beneficiaries, Guarantor, Export Development Canada and the other parties party
thereto.

 

“GAAP” means generally accepted accounting principles.

 

“GE Affiliate” means GECC and each Affiliate of GECC.

 

“Governmental Authority” means any (a) governmental entity, board, bureau,
agency or instrumentality, (b) administrative or regulatory authority (including
any central bank or similar authority) or (c) court, judicial authority or
arbitrator, in each case, whether foreign or domestic.

 

“IA Lease” means, individually or collectively as the context requires, the
Lease Agreements listed on Schedule II.

 

“IA Lease Amendment” means, with respect to each IA Lease, the Agreement to
Amend Operative Documents relating to such IA Lease, dated as of the date
hereof, among Lessee, Guarantor, the Applicable Beneficiary, the Applicable Loan
Participant and the other parties thereto.

 

“IA Lease Documents” means, with respect to each IA Lease, the “Operative
Documents” as such term is defined in such IA Lease.

 

“Milestone Guaranty” means the Guaranty relating to this Agreement, dated as of
the date hereof, issued by Guarantor in favor of the Beneficiaries.

 

“OAA” has the meaning set forth in Section 2.1(c).

 

“Original Selected Lease” has the meaning set forth in Section 2.1(a).

 

“Passenger Revenue” means, for any period, all “passenger revenues” included as
such on the statement of operations of Lessee for such period prepared in
accordance with GAAP.

 

“Persons” or “persons” means individuals, firms, partnerships, joint ventures,
trusts, trustees, Governmental Authorities, organizations, associations,
corporations, limited

 

3

--------------------------------------------------------------------------------


 

liability companies or any committees, departments, authorities and other bodies
thereof, corporate or incorporate, whether having distinct legal status or not,
or any member of any of the same.

 

“Termination Date” has the meaning set forth in Section 2.1(a).

 

“Termination Notice” has the meaning set forth in Section 2.1(a).

 

“Termination Option” has the meaning set forth in Section 2.1(a).

 

“Test Month” means each of the calendar months listed under the column entitled
“Test Month” in the table which is part of the Trigger Event definition.

 

“Trigger Event” means

 

(i) with respect to any Test Month, that one or more of the following has
occurred:  (a) the EBITDAR Margin (as defined in clause (i) of the definition
thereof), as of the Date of Determination in such Test Month, shall not be at
least equal to the amount specified in the table below opposite such Test Month
in the column entitled “EBITDAR Margin”; (b) the amount of Cash (as defined in
clause (i) of the definition thereof), as of the Date of Determination in such
Test Month, shall not be at least equal to the amount specified in the table
below opposite such Test Month in the column entitled “Cash”; or (c) Lessee
shall not have provided GECC with the information and certifications required to
be delivered by Lessee to GECC pursuant to Section 2.2 for such Test Month by
the date which is 10 days following the date such information is required to be
delivered by such Section 2.2 (for the avoidance of doubt, a Trigger Event under
this clause (i)(c) shall occur if the information required to be delivered is
not delivered on or prior to the thirtieth (30th) day following the last day of
the calendar month to which it relates); and

 

(ii) with respect to any Date of Reconciliation, that one or more of the
following has occurred:  (a) the EBITDAR Margin (as defined in clause (ii) of
the definition thereof), as of such Date of Reconciliation, shall not be at
least equal to the amount specified in the table below opposite the Test Month
in which such Date of Reconciliation occurred in the column entitled “EBITDAR
Margin”; (b) the amount of Cash (as defined in clause (ii) of the definition
thereof), as of such Date of Reconciliation, shall not be at least equal to the
amount specified in the table below opposite the Test Month in which such Date
of Reconciliation occurred in the column entitled “Cash”; or (c) Lessee shall
not have provided GECC with the information and certifications required to be
delivered by Lessee to GECC pursuant to Section 2.3 for such Date of
Reconciliation by the date required by such Section 2.3.

 

Test Month

 

EBITDAR Margin

 

Cash

 

June 2005

 

[***]

%

$

[***]

 

September 2005

 

[***]

%

$

[***]

 

October 2005

 

[***]

%

$

[***]

 

November 2005

 

[***]

%

$

[***]

 

December 2005

 

[***]

%

$

[***]

 

January 2006

 

[***]

%

$

[***]

 

February 2006

 

[***]

%

$

[***]

 

March 2006

 

[***]

%

$

[***]

 

 

4

--------------------------------------------------------------------------------


 


SECTION 1.2             INTERPRETIVE PROVISIONS.  FOR PURPOSES OF THIS
AGREEMENT:  (A)  THE FOREGOING DEFINITIONS SHALL BE EQUALLY APPLICABLE TO BOTH
THE SINGULAR AND PLURAL FORMS OF THE DEFINED TERMS; (B) ALL TERMS DEFINED
DIRECTLY OR BY INCORPORATION IN THIS AGREEMENT SHALL HAVE THE DEFINED MEANINGS
WHEN USED IN ANY CERTIFICATE OR OTHER DOCUMENT DELIVERED PURSUANT HERETO UNLESS
OTHERWISE DEFINED THEREIN; (C) ACCOUNTING TERMS NOT OTHERWISE DEFINED IN THIS
AGREEMENT, AND ACCOUNTING TERMS PARTLY DEFINED IN THIS AGREEMENT TO THE EXTENT
NOT DEFINED, SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM UNDER GAAP; (D)
REFERENCES TO ANY AMOUNT AS ON DEPOSIT OR OUTSTANDING ON ANY PARTICULAR DATE
MEANS SUCH AMOUNT AT THE CLOSE OF BUSINESS ON SUCH DAY; (E) THE WORDS “HEREOF,”
“HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT REFER TO THIS AGREEMENT (OR
THE CERTIFICATE OR OTHER DOCUMENT IN WHICH THEY ARE USED) AS A WHOLE AND NOT TO
ANY PARTICULAR PROVISION OF THIS AGREEMENT (OR SUCH CERTIFICATE OR DOCUMENT);
(F) REFERENCES TO ANY SECTION, SCHEDULE OR EXHIBIT ARE REFERENCES TO SECTIONS,
SCHEDULES AND EXHIBITS IN OR TO THIS AGREEMENT (OR THE CERTIFICATE OR OTHER
DOCUMENT IN WHICH THE REFERENCE IS MADE), AND REFERENCES TO ANY PARAGRAPH,
SUBSECTION, CLAUSE OR OTHER SUBDIVISION WITHIN ANY SECTION OR DEFINITION REFER
TO SUCH PARAGRAPH, SUBSECTION, CLAUSE OR OTHER SUBDIVISION OF SUCH SECTION OR
DEFINITION; (G) THE TERM “INCLUDING” MEANS “INCLUDING WITHOUT LIMITATION”; (H)
REFERENCES TO ANY LAW OR REGULATION REFER TO THAT LAW OR REGULATION AS AMENDED
FROM TIME TO TIME AND INCLUDE ANY SUCCESSOR LAW OR REGULATION; (I) REFERENCES TO
ANY AGREEMENT REFER TO THAT AGREEMENT AS FROM TIME TO TIME AMENDED OR
SUPPLEMENTED OR AS THE TERMS OF SUCH AGREEMENT ARE WAIVED OR MODIFIED IN
ACCORDANCE WITH ITS TERMS; (J) REFERENCES TO ANY PERSON INCLUDE THAT PERSON’S
SUCCESSORS AND PERMITTED ASSIGNS; AND (K) HEADINGS ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT OTHERWISE AFFECT THE MEANING OR INTERPRETATION OF
ANY PROVISION HEREOF.


 


ARTICLE II
TRIGGER EVENTS


 


SECTION 2.1             TRIGGER EVENTS.


 


(A)           IF, AT ANY TIME, A TRIGGER EVENT WITH RESPECT TO ANY TEST MONTH OR
DATE OF RECONCILIATION SHALL HAVE OCCURRED, THE BENEFICIARIES SHALL HAVE THE
OPTION (SUCH OPTION, A “TERMINATION OPTION”) TO TERMINATE ANY ONE IA LEASE (SUCH
IA LEASE, THE “ORIGINAL SELECTED LEASE”) SELECTED BY THE BENEFICIARIES IN THEIR
SOLE DISCRETION.  ANY SUCH TERMINATION SHALL OCCUR ON THE BUSINESS DAY WHICH IS
THE FIRST BUSINESS DAY TO OCCUR ON OR NEXT FOLLOWING THE FORTY-FIFTH (45TH) DAY
(ANY SUCH DAY, A “TERMINATION DATE”) FOLLOWING THE DELIVERY OF WRITTEN NOTICE (A

 

5

--------------------------------------------------------------------------------


 


“TERMINATION NOTICE”) TO LESSEE.  IN ORDER TO EXERCISE A TERMINATION OPTION (IT
BEING UNDERSTOOD THAT A TERMINATION OPTION MAY BE EXERCISED EACH TIME THAT A
TRIGGER EVENT OCCURS WITH RESPECT TO A TEST MONTH OR A DATE OF RECONCILIATION
(IF NO TERMINATION NOTICE HAS PREVIOUSLY BEEN GIVEN FOR SUCH TEST MONTH), AS THE
CASE MAY BE, AND THEREFORE UP TO EIGHT TRIGGER EVENTS COULD OCCUR PURSUANT TO
THIS AGREEMENT), THE APPLICABLE BENEFICIARY MUST DELIVER A TERMINATION NOTICE TO
LESSEE (I) WITH RESPECT TO ANY TEST MONTH WITH RESPECT TO WHICH A TRIGGER EVENT
OCCURS, WITHIN NINETY (90) DAYS AFTER THE RECEIPT BY GECC OF THE INFORMATION
RELATING TO SUCH TEST MONTH REQUIRED TO BE DELIVERED TO IT BY LESSEE PURSUANT TO
SECTION 2.2 OR (II) WITH RESPECT TO ANY DATE OF RECONCILIATION, WITHIN NINETY
(90) DAYS AFTER THE DATE OF RECALCULATION RELATING TO SUCH DATE OF
RECONCILIATION (THE LAST DAY OF ANY SUCH NINETY (90) DAY PERIOD, THE “CUT-OFF
DATE”).  SUCH TERMINATION NOTICE SHALL REFERENCE THE TEST MONTH OR THE DATE OF
RECONCILIATION, AS THE CASE MAY BE, WITH RESPECT TO WHICH SUCH TRIGGER EVENT
OCCURRED AND SHALL IDENTIFY THE ORIGINAL SELECTED LEASE AND THE APPLICABLE
TERMINATION DATE.  ANY SUCH TERMINATION NOTICE DELIVERED BY AN APPLICABLE
BENEFICIARY SHALL BE IRREVOCABLE, UNLESS OTHERWISE AGREED BY THE LESSEE.


 


(B)           AT ANY TIME DURING THE TERM OF THIS AGREEMENT, THE OBLIGORS AGREE,
IMMEDIATELY UPON REQUEST BY ONE OR MORE BENEFICIARIES, TO NEGOTIATE IN GOOD
FAITH WITH SUCH BENEFICIARIES AND THE OTHER APPLICABLE PARTIES AN OMNIBUS
AMENDMENT AGREEMENT (AN “OAA”) RELATING TO AN ORIGINAL SELECTED LEASE WITH A
GOAL OF ENTERING INTO SUCH OAA ON OR BEFORE THE OCCURRENCE OF THE CUT-OFF DATE
RELATING TO THE TRIGGER EVENT GIVING RISE TO A TERMINATION OPTION.  ANY SUCH OAA
SHALL CONTEMPLATE THE TERMINATION OF SUCH ORIGINAL SELECTED LEASE ON THE
TERMINATION DATE SPECIFIED, OR TO BE SPECIFIED, IN THE TERMINATION NOTICE
DELIVERED, OR TO BE DELIVERED, IN CONNECTION WITH SUCH TRIGGER EVENT.  EACH OAA
ENTERED INTO PURSUANT HERETO SHALL BE ON SUBSTANTIALLY THE SAME TERMS AS
PROVIDED FOR IN THE EXISTING EARLY TERMINATION AGREEMENT, EXCEPT THAT (I) THE
EFFECTIVE DATE FOR THE EARLY TERMINATION OF THE APPLICABLE ORIGINAL SELECTED
LEASE SHALL BE THE TERMINATION DATE REFERENCED IN THE APPLICABLE TERMINATION
NOTICE AND (II) OTHER THAN WITH RESPECT TO THE IA LEASE IDENTIFIED IN POSITION 1
ON SCHEDULE II, REFERENCES TO MAKE WHOLE WILL BE CHANGED TO BREAKAGE SUCH THAT
LESSEE SHALL HAVE NO LIABILITY FOR BREAKAGE UNDER § 3(C) (EXCEPT FOLLOWING THE
OCCURRENCE OF AN EVENT OF LOSS) OR § 15 OF SUCH ORIGINAL SELECTED LEASE.


 


(C)           EACH OF THE OBLIGORS AGREES TO PROMPTLY AND DULY EXECUTE AND
DELIVER TO THE BENEFICIARIES SUCH FURTHER DOCUMENTS AND ASSURANCES AND TAKE SUCH
FURTHER ACTION AS ANY SUCH BENEFICIARY FROM TIME TO TIME REASONABLY REQUESTS IN
ORDER TO CARRY OUT MORE EFFECTIVELY THE INTENT OF THIS AGREEMENT AND TO
ESTABLISH AND PROTECT THE RIGHTS CREATED OR INTENDED TO BE CREATED IN FAVOR OF
ANY SUCH BENEFICIARY HEREUNDER.


 


(D)           WITH RESPECT TO EACH ACAH GUARANTY (AS RESPECTIVELY DEFINED IN
EACH IA LEASE) PROVIDED BY THE GUARANTOR, ALTHOUGH SUCH GUARANTY PROVIDES THAT
THE GUARANTOR’S OBLIGATIONS SHALL NOT BE AFFECTED BY ANY AMENDMENT, MODIFICATION
OR OTHER CHANGE IN, OR SUPPLEMENT TO, ANY OF THE GUARANTEED DOCUMENTS (AS
DEFINED IN SUCH ACAH GUARANTY) OR ANY OTHER AGREEMENT, THE GUARANTOR
NEVERTHELESS CONFIRMS AND AGREES THAT SUCH ACAH GUARANTY SHALL REMAIN IN FULL
FORCE AND EFFECT AFTER GIVING EFFECT TO THIS AGREEMENT AND ANY TERMINATION
EFFECTED PURSUANT HERETO.

 

6

--------------------------------------------------------------------------------


 


SECTION 2.2             INFORMATION DELIVERABLES.


 


(A)           LESSEE SHALL DELIVER TO GECC, WITHIN 20 DAYS AFTER THE END OF EACH
CALENDAR MONTH, A CONSOLIDATED BALANCE SHEET OF LESSEE AND GUARANTOR AS OF THE
END OF SUCH CALENDAR MONTH AND A RELATED STATEMENT OF OPERATIONS OF LESSEE FOR
THE PERIOD OF SUCH CALENDAR MONTH, SETTING FORTH, IN EACH CASE, IN COMPARATIVE
FORM THE FIGURES FOR THE PREVIOUS TWO CALENDAR MONTHS (OR, IN THE CASE OF THE
BALANCE SHEET, AS OF THE END OF THE PREVIOUS TWO CALENDAR MONTHS), IN EACH CASE,
PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, ALL IN REASONABLE DETAIL
AND CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF LESSEE AS (I) HAVING BEEN
PREPARED IN ACCORDANCE WITH GAAP (SUBJECT TO CHANGES RESULTING FROM YEAR-END
ADJUSTMENTS AND HAVING BEEN PREPARED WITH NO NOTES) AND (II) FAIRLY PRESENTING
THE CONSOLIDATED FINANCIAL POSITION OF LESSEE AND GUARANTOR AS OF SUCH DATE AND
THE RESULTS OF OPERATIONS OF LESSEE FOR THE PERIOD ENDED ON SUCH DATE.


 


(B)           SIMULTANEOUSLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
SPECIFIED IN SECTION 2.2(A) ABOVE AT THE END OF ANY TEST MONTH, LESSEE SHALL
DELIVER TO GECC, AN OFFICER’S CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF
LESSEE CERTIFYING AS TO THE EBITDAR MARGIN AND CASH AS OF THE MOST RECENTLY
OCCURRING DATE OF DETERMINATION AND SETTING FORTH IN REASONABLE DETAIL THE
CALCULATIONS USED BY LESSEE TO DETERMINE SUCH EBITDAR MARGIN AND CASH.


 


SECTION 2.3             RECONCILIATION EVENTS.


 


(A)           IN ADDITION TO THE INFORMATION REQUIRED TO BE DELIVERED PURSUANT
TO SECTION 2.2, SIMULTANEOUSLY WITH THE DELIVERY OF THE AUDITED AND UNAUDITED
FINANCIAL STATEMENTS, AS THE CASE MAY BE, AND THE FORMS 10-Q AND 10-K, AS THE
CASE MAY BE, DELIVERED TO THE APPLICABLE BENEFICIARIES PURSUANT TO THE TERMS OF
APPLICABLE IA LEASE DOCUMENTS WITH RESPECT TO EACH DATE OF RECONCILIATION,
LESSEE SHALL DELIVER TO GECC, AN OFFICER’S CERTIFICATE OF THE CHIEF FINANCIAL
OFFICER OF LESSEE CERTIFYING AS TO THE EBITDAR MARGIN AND CASH AS OF THE DATE OF
RECONCILIATION BASED ON SUCH FINANCIAL STATEMENTS AND FORM 10-K OR 10-Q, AS THE
CASE MAY BE, AND SETTING FORTH IN REASONABLE DETAIL THE CALCULATIONS USED BY
LESSEE TO DETERMINE SUCH EBITDAR MARGIN AND CASH.


 


(B)           IN THE EVENT THAT A TRIGGER EVENT SHALL HAVE OCCURRED, AS OF ANY
DATE OF RECONCILIATION, THE BENEFICIARIES SHALL BE ENTITLED TO EXERCISE THEIR
RIGHTS PURSUANT TO, AND IN ACCORDANCE WITH, SECTION 2.1, NOTWITHSTANDING ANY
PREVIOUS DETERMINATION THAT NO TRIGGER EVENT HAD OCCURRED AS OF ANY DATE OF
DETERMINATION BASED ON INFORMATION PROVIDED PURSUANT TO SECTION 2.2.  FOR THE
AVOIDANCE OF DOUBT, IF ON A DATE OF RECONCILIATION, A PREVIOUSLY BELIEVED TO
HAVE OCCURRED TRIGGER EVENT WITH RESPECT TO A TEST MONTH IS DETERMINED NOT TO
HAVE EXISTED AND THE BENEFICIARIES HAVE NOT PREVIOUSLY DELIVERED A TERMINATION
NOTICE WITH RESPECT TO SUCH TEST MONTH, THE BENEFICIARIES SHALL NOT HAVE THE
RIGHT TO DELIVER A TERMINATION NOTICE FOR SUCH TEST MONTH AND (II) IF ON A DATE
OF RECONCILIATION, A PREVIOUSLY BELIEVED TO HAVE OCCURRED TRIGGER EVENT WITH
RESPECT TO A TEST MONTH IS DETERMINED NOT TO HAVE EXISTED AND THE BENEFICIARIES
HAVE PREVIOUSLY DELIVERED A TERMINATION NOTICE WITH RESPECT THERETO IN
ACCORDANCE HEREWITH, THE FACT THAT SUCH TRIGGER EVENT DID NOT IN FACT OCCUR
SHALL IN NO WAY AFFECT THE EFFECTIVENESS OF SUCH TERMINATION NOTICE OR THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER WITH RESPECT THERETO.

 

7

--------------------------------------------------------------------------------


 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES


 


SECTION 3.1             REPRESENTATIONS AND WARRANTIES.  EACH OF THE OBLIGORS
REPRESENTS AND WARRANTS TO EACH BENEFICIARY AS SET FORTH BELOW.


 


(A)           SUCH OBLIGOR IS A CORPORATION DULY ORGANIZED AND VALIDLY EXISTING
IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION.


 


(B)           THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED, AND DELIVERED
BY SUCH OBLIGOR AND, ASSUMING DUE AUTHORIZATION, EXECUTION, AND DELIVERY BY THE
OTHER PARTIES HERETO, IS A LEGAL, VALID, AND BINDING OBLIGATION OF SUCH OBLIGOR,
ENFORCEABLE AGAINST SUCH OBLIGOR IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, OR SIMILAR LAWS
AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES
OF EQUITY.  SUCH OBLIGOR’S EXECUTION AND DELIVERY OF, AND PERFORMANCE OF ITS
OBLIGATIONS UNDER, THIS AGREEMENT DO NOT AND WILL NOT VIOLATE ITS ARTICLES OF
INCORPORATION OR BY-LAWS, DO NOT AND WILL NOT CONTRAVENE ANY EXISTING LAW,
GOVERNMENTAL RULE OR REGULATION, JUDGMENT, OR ORDER APPLICABLE TO OR BINDING ON
SUCH OBLIGOR, AND DO NOT AND WILL NOT CONTRAVENE ANY PROVISION OF, OR CONSTITUTE
A DEFAULT UNDER, ANY CONTRACT TO WHICH SUCH OBLIGOR IS A PARTY OR BY WHICH IT OR
ANY OF ITS PROPERTIES IS BOUND, AND DO NOT AND WILL NOT REQUIRE THE CONSENT OR
APPROVAL OF ITS STOCKHOLDERS OR ANY TRUSTEE OR HOLDERS OF ANY INDEBTEDNESS OR
OBLIGATIONS OF SUCH OBLIGOR, EXCEPT SUCH AS HAVE BEEN DULY OBTAINED.


 


(C)           NEITHER OBLIGOR’S EXECUTION AND DELIVERY OF THIS AGREEMENT, NOR
OBLIGOR’S CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, REQUIRES
THE CONSENT OR APPROVAL OF, GIVING OF NOTICE (OTHER THAN SUBSEQUENT REPORTING
REQUIREMENTS) TO, REGISTRATION WITH, OR TAKING OF ANY OTHER ACTION IN RESPECT
OF, ANY GOVERNMENTAL AUTHORITY, EXCEPT ANY WHICH ARE IN FULL FORCE AND EFFECT.


 


ARTICLE IV


 


INDEMNITY/EXPENSES


 


SECTION 4.1             INDEMNITY OBLIGATION.  LESSEE AGREES TO INDEMNIFY AND
HOLD HARMLESS ON A NET AFTER-TAX BASIS EACH BENEFICIARY, AND EACH OF THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS IN SUCH CAPACITIES, AGENTS,
SERVANTS, OFFICERS, EMPLOYEES AND DIRECTORS (HEREINAFTER IN THIS ARTICLE IV
REFERRED TO INDIVIDUALLY AS AN “INDEMNITEE,” AND, COLLECTIVELY, AS
“INDEMNITEES”) AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, CLAIMS, DEMANDS, ACTIONS, SUITS, JUDGMENTS AND ANY AND ALL COSTS AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES, DISBURSEMENTS AND OTHER CHARGES)
(FOR THE PURPOSES OF THIS ARTICLE IV THE FOREGOING ARE COLLECTIVELY CALLED
“LOSSES”) INCURRED OR SUFFERED BY ANY OF THE INDEMNITEES ARISING OUT OF, OR
RELATING TO LESSEE’S FAILURE TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT OR
THE BREACH OF ANY REPRESENTATION OR WARRANTY IN THIS AGREEMENT OR THE EXERCISE
OR ENFORCEMENT OF ANY OF THE TERMS, RIGHTS OR REMEDIES HEREUNDER, (BUT EXCLUDING
ANY SUCH LOSSES TO THE EXTENT INCURRED BY REASON OF (I) THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR ANY RELATED INDEMNITEE (AS DEFINED
BELOW), OR (II) BREACHES BY SUCH INDEMNITEE OF THIS AGREEMENT).  FOR

 

8

--------------------------------------------------------------------------------


 

purposes of subclause (i) above, an Indemnitee shall be considered a “related”
Indemnitee with respect to another Indemnitee if such Indemnitee is an Affiliate
or employer of such other Indemnitee or a director, officer, employee or agent
of such other Indemnitee, or a successor or assignee of such other Indemnitee.


 


SECTION 4.2             EXPENSES.  LESSEE SHALL PAY OR REIMBURSE EACH
BENEFICIARY FOR ALL REASONABLE LEGAL FEES AND EXPENSES OF OUTSIDE COUNSEL IN
CONNECTION WITH PREPARATION, NEGOTIATION, EXECUTION AND DELIVERY HEREOF AND THE
TRANSACTIONS CONTEMPLATED HEREBY INCLUDING ALL REASONABLE FEES AND EXPENSES
INCURRED BY THE BENEFICIARIES AND/OR ANY APPLICABLE LOAN PARTICIPANT WITH
RESPECT TO THE TERMINATION OF ANY SELECTED LEASE (WHETHER OR NOT SUCH
TRANSACTIONS ARE CONSUMMATED).


 


ARTICLE V


 


MISCELLANEOUS PROVISIONS


 


SECTION 5.1             BINDING ON SUCCESSORS AND ASSIGNS; ASSIGNMENT OF
AGREEMENT; MERGERS, SALES OF ASSETS, ETC.


 


(A)           THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
EACH PARTY HERETO AND ITS RESPECTIVE PERMITTED SUCCESSORS AND PERMITTED ASSIGNS;
PROVIDED, HOWEVER, THAT, EXCEPT IN CONNECTION WITH A TRANSACTION PERMITTED
PURSUANT TO SECTION 5.1(B) HEREOF OR SECTION 10(B) OF THE MILESTONE GUARANTY,
THE OBLIGORS MAY NOT ASSIGN ANY OF THEIR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF THE BENEFICIARIES, AND NO BENEFICIARY MAY ASSIGN ANY OF ITS
RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT, IN CONNECTION WITH AN ASSIGNMENT OF SUCH
BENEFICIARY’S INTEREST UNDER ANY IA LEASE DOCUMENT, TO A GE AFFILIATE.


 


(B)           LESSEE SHALL NOT CONSOLIDATE WITH OR MERGE INTO ANY OTHER PERSON,
OR SELL, CONVEY, LEASE, OR OTHERWISE TRANSFER ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS AS AN ENTIRETY (WHETHER IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS)
TO ANY PERSON (A “REORGANIZATION TRANSACTION”), UNLESS:


 


(1)           THE PERSON FORMED BY SUCH CONSOLIDATION OR SURVIVING SUCH MERGER,
OR THE PERSON WHO ACQUIRES BY SALE, CONVEYANCE, TRANSFER, OR LEASE ALL OR
SUBSTANTIALLY ALL OF LESSEE’S ASSETS AS AN ENTIRETY (THE “SUCCESSOR”) IS A U.S.
CITIZEN (AS DEFINED IN THE IA LEASES) HOLDING AN AIR CARRIER OPERATING
CERTIFICATE ISSUED BY THE SECRETARY OF TRANSPORTATION PURSUANT TO CHAPTER 447 OF
THE TRANSPORTATION CODE;


 


(2)           THE SUCCESSOR EXECUTES AND DELIVERS TO THE BENEFICIARIES AN
AGREEMENT, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE BENEFICIARIES,
CONTAINING AN ASSUMPTION BY THE SUCCESSOR OF THE DUE AND PUNCTUAL PERFORMANCE
AND OBSERVANCE OF LESSEE’S OBLIGATIONS UNDER THIS AGREEMENT;


 


(3)           THE MILESTONE GUARANTY SHALL REMAIN IN FULL FORCE AND EFFECT
(UNLESS THE GUARANTOR IS THE SUCCESSOR) IN RESPECT OF THE OBLIGATIONS OF THE
SUCCESSOR HEREUNDER; AND (4) THE SUCCESSOR DELIVERS TO THE GUARANTEED PARTIES A
CERTIFICATE, SIGNED ON ITS BEHALF BY AN AUTHORIZED OFFICER, STATING THAT THE
CONDITIONS PRECEDENT SET FORTH IN CLAUSES (B)(1), (B)(2),  AND (B)(3) HAVE BEEN
COMPLIED WITH AND AN OPINION OF COUNSEL FOR THE LESSEE OR

 

9

--------------------------------------------------------------------------------


 


FOR THE SUCCESSOR, FROM COUNSEL AND IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE BENEFICIARIES, (AA) STATING THAT THE AGREEMENTS ENTERED INTO
TO EFFECT SUCH CONSOLIDATION, MERGER, SALE, CONVEYANCE, TRANSFER, OR LEASE AND
SUCH ASSUMPTION AGREEMENT HAVE BEEN DULY AUTHORIZED, EXECUTED, AND DELIVERED BY
THE SUCCESSOR AND THAT THEY (AND THIS AGREEMENT SO ASSUMED) AND THE MILESTONE
GUARANTY CONSTITUTE LEGAL, VALID, AND BINDING OBLIGATIONS OF THE SUCCESSOR AND
THE GUARANTOR, AS THE CASE MAY BE, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS
(IN THE CASE OF THIS AGREEMENT, TO THE SAME EXTENT AS THIS AGREEMENT WAS
ENFORCEABLE AGAINST LESSEE AND GUARANTOR IMMEDIATELY PRIOR TO SUCH TRANSACTION
AND, IN THE CASE OF THE MILESTONE GUARANTY, TO THE SAME EXTENT AS THE MILESTONE
GUARANTY WAS ENFORCEABLE AGAINST THE GUARANTOR IMMEDIATELY PRIOR TO SUCH
TRANSACTION), (BB) STATING THAT ALL CONDITIONS PRECEDENT THAT ARE LEGAL IN
NATURE PROVIDED FOR IN THIS AGREEMENT AND RELATING TO SUCH TRANSACTION HAVE BEEN
FULFILLED, AND (CC) CONTAINING SUCH OTHER MATTERS AS GECC REASONABLY REQUESTS.


 

Upon any such consolidation, sale, conveyance, merger, transfer, or lease, the
Successor shall succeed to, shall be substituted for, and may exercise every
right and power of Lessee under this Agreement, with the same effect as if the
Successor had been named as Lessee herein.  No such merger or consolidation or
conveyance, sale, transfer, or lease of all or substantially all Lessee’s assets
as an entirety shall have the effect of releasing Lessee (or any Successor) from
its liability under this Agreement.  Lessee shall pay all reasonable out of
pocket expenses of the Beneficiaries in respect of such transfer.

 


SECTION 5.2             AMENDMENTS, ETC.  NO AMENDMENT TO OR WAIVER OF ANY
PROVISION OF THIS AGREEMENT, NOR CONSENT TO ANY DEPARTURE BY THE OBLIGORS
HEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING
AND SIGNED BY THE BENEFICIARIES AND THE OBLIGORS, AND ANY SUCH WAIVER OR CONSENT
SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE
FOR WHICH GIVEN.


 


SECTION 5.3             NOTICES.  ALL REQUESTS, DEMANDS, NOTICES, AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING (INCLUDING TELECOPIES), SHALL BE IN
ENGLISH, SHALL BE EFFECTIVE ON DELIVERY, AND SHALL BE ADDRESSED AS FOLLOWS (OR
TO SUCH OTHER ADDRESS AS ANY SUCH PERSON SHALL DESIGNATE BY NOTICE TO EACH OTHER
SUCH PERSON):

 


 


TO LESSEE:


 


INDEPENDENCE AIR, INC.


 


 


 


45200 BUSINESS COURT, SUITE 100

 

 

 

Dulles, VA 20166

 

 

 

Attention:       Chief Financial Officer

 

 

 

Telecopy:       (703) 650 6294

 

 

 

 

 

To Guarantor:

 

FLYi, Inc.

 

 

 

45200 Business Court, Suite 100

 

 

 

Dulles, VA 20166

 

 

 

Attention:       Chief Financial Officer

 

 

 

Telecopy:       (703) 650 6294

 

10

--------------------------------------------------------------------------------


 

 

To the Beneficiaries:

 

c/o GE Capital Aviation Services, Inc.

 

 

 

201 High Ridge Road

 

 

 

Stamford, CT 06927

 

 

 

Attention:       Head of Portfolio and

 

 

 

                       Risk Management

 

 

 

Telecopy:       (203) 357 6680

 


SECTION 5.4             NO WAIVER; REMEDIES.  NO FAILURE ON THE PART OF ANY
PARTY TO EXERCISE, AND NO DELAY IN EXERCISING, ANY RIGHT HEREUNDER SHALL OPERATE
AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT
HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY
OTHER RIGHT.  THE REMEDIES HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE OF
ANY REMEDIES PROVIDED BY LAW OR IN EQUITY.


 


SECTION 5.5             SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT WHICH IS
PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION,
BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR
UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER
UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


SECTION 5.6             ENTIRE AGREEMENT.  THIS AGREEMENT AND THE MILESTONE
GUARANTY CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN
OR ORAL, WITH RESPECT THERETO.


 


SECTION 5.7             COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY THE
PARTIES HERETO IN SEVERAL COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH SHALL CONSTITUTE TOGETHER BUT ONE AND THE SAME
AGREEMENT.


 


SECTION 5.8             GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE.


 


(A)           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.


 


(B)           EACH OF THE PARTIES HERETO IRREVOCABLY AGREES THAT ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO, OR IN CONNECTION WITH, THIS AGREEMENT MAY
BE BROUGHT AND DETERMINED IN THE SUPREME COURT OF THE STATE OF NEW YORK, NEW
YORK COUNTY, OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY ACCEPTS WITH REGARD
TO ANY SUCH ACTION OR PROCEEDING, FOR ITSELF AND IN RESPECT OF ITS PROPERTIES,
GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THOSE COURTS. 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT,
BY WAY OF MOTION, AS A DEFENSE OR COUNTERCLAIM, OR OTHERWISE, IN ANY SUCH ACTION
OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION
OF THE FOREGOING COURTS, THAT IT OR ITS PROPERTY IS EXEMPT OR IMMUNE FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OF
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION, OR
OTHERWISE), AND, TO THE EXTENT PERMITTED BY LAW, THAT THE SUIT, ACTION, OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT,
ACTION, OR PROCEEDING IS IMPROPER, OR THAT THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND FURTHER IRREVOCABLY WAIVES,
TO THE EXTENT PERMITTED BY LAW, THE BENEFIT OF ANY DEFENSE THAT WOULD HINDER OR
DELAY THE LEVY, EXECUTION, OR COLLECTION OF ANY AMOUNT TO WHICH ANY PARTY HERETO
IS ENTITLED PURSUANT TO A FINAL JUDGMENT OF ANY COURT HAVING JURISDICTION
(PROVIDED, THAT THIS SENTENCE SHALL NOT WAIVE ANY

 

11

--------------------------------------------------------------------------------


 


REQUIREMENT OF SERVICE OF PROCESS).  NOTHING HEREIN SHALL AFFECT ANY
BENEFICIARY’S RIGHT TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
AN OBLIGOR IN ANY OTHER JURISDICTION IN WHICH SUCH OBLIGOR SHALL BE SUBJECT TO
SUIT.  EACH OF THE PARTIES CONSENTS TO SERVICE OF PROCESS TO ITS ADDRESS AS SET
FORTH IN SECTION 5.3.


 


SECTION 5.9             WAIVER OF TRIAL BY JURY.  EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

 

[Signature page follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

 

INDEPENDENCE AIR, INC., as Lessee

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

FLYi, INC., as Guarantor

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as Beneficiary

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

WINDY CITY HOLDINGS, INC., as Beneficiary

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

AFS INVESTMENTS XI, INC., as Beneficiary

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

AFS INVESTMENTS XLI LLC, as Beneficiary

 

 

 

By: AFS INVESTMENTS XLI, INC., its Member

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Signature Page - Milestone Agreement]

 

--------------------------------------------------------------------------------